Citation Nr: 1723840	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as secondary to asbestos exposure. 

2.  Entitlement to service connection for a collapsed lung, to include as secondary to asbestos exposure. 

3.  Entitlement to service connection for a respiratory disorder (including COPD and emphysema), to include as secondary to asbestos exposure. 

4.  Entitlement to service connection for neuropathy of the left upper extremity neuropathy, to include as secondary to asbestos exposure or a service-connected disability. 

5.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to asbestos exposure or a service-connected disability.  

6.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to asbestos exposure or a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a respiratory disorder, collapsed lung, neuropathy of the left upper extremity, and neuropathy of the bilateral lower extremities, to include as secondary to asbestos exposure. 

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

In September 2014, the Board requested a Veterans Health Administration (VHA) medical expert opinion from a medical expert, and the VHA opinion was obtained in October 2014.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion. The Veteran and his representative submitted additional argument in January 2015, but no new evidence was submitted.  Additionally, the Board notes that additional evidence was added to the file in August 2014 from four VA medical centers.  The Veteran's representative waived AOJ consideration of this evidence and requested that the Board take jurisdiction and decide the appeal on its merits. See 38 C.F.R. § 20.1304 (2016). 

In an April 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for a respiratory disorder (including chronic obstructive pulmonary disease, emphysema, and lung cancer), a collapsed lung, neuropathy of the left upper extremity, and neuropathy of the bilateral lower extremities, to include as secondary to asbestos exposure or a service-connected disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), which by Memorandum Decision dated in December 2016, set aside the Board's decision and remanded the matter for further adjudication.  

The Veteran died in May 2016.  The Appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010) (2016).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2014).  In January 2017, within a year from the Veteran's death in May 2016, the Appellant filed a request to substitute for the Veteran in the claims under appeal at the time of his death.  Thus, the claims listed on the cover page of this decision are properly before the Board with the Appellant substituting for the deceased Veteran.  The Board notes that there is a distinction between a claim based on substitution and a claim for accrued benefits. Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the Veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's lung cancer is causally or etiologically due to service.

2.  The Veteran's collapsed lung is causally or etiologically due to lung cancer. 

3.  The evidence of record fails to establish that the Veteran's respiratory disorder, to include COPD and emphysema, manifested in service or is etiologically related to service, to include presumed exposure to asbestos.

4.  The evidence of record fails to establish that the Veteran's left upper extremity neuropathy manifested in service, is etiologically related to service, or to any service-connected disability.

5.  The evidence of record fails to establish that the Veteran's left lower extremity neuropathy manifested in service, is etiologically related to service, or to any service-connected disability.

6.  The evidence of record fails to establish that the Veteran's right lower extremity neuropathy manifested in service, is etiologically related to service, or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for lung cancer is established. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for a collapsed lung is established. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  A respiratory disorder, to include COPD and emphysema, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Neuropathy of the left upper extremity was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated in service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  Neuropathy of the left lower extremity was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated in service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  Neuropathy of the right lower extremity was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated in service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, the January 2011 VA examination report, the June 2014 hearing transcript, the October 2014 VHA opinion, and statements from the Veteran and his representative.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a respiratory disorder and a VHA opinion has been provided.  The Board finds that the VA examinations and the October 2014 VHA opinion are adequate because the medical advisor was informed of the relevant facts regarding the Veteran's medical history, and the overall opinion shows that he considered all relevant evidence of record.  The physician substantially complied with the Board's opinion requests.  As such, the Board finds that no further development is needed regarding the obtaining of a VHA opinion.  The medical opinion is sufficient to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 
 
The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected on a secondary basis.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that the inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce various other cancers and tumors particularly in the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of various cancers, including cancers of the lung, bronchus, larynx and pharynx.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, that an asbestos-related disease can develop from brief exposure to asbestos, and that there is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  Id. 

The Court has also held that 'neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.'  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.  The M21-1MR lists occupations involving mining; milling; working in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacturing and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment as some of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f. 

General Factual Background - Service Treatment Records

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to a respiratory disorder, collapsed lung, or neuropathy of either the upper or lower extremities.  As is pertinent to the claims of entitlement to service connection for a respiratory disorder, collapsed lung, and neuropathy of the left upper extremity and bilateral lower extremities, there is no indication and the Veteran does not contend that he was diagnosed with or treated for any of the above-described disorders in service.  Additionally, he does not contend that his lung cancer or peripheral neuropathy manifested within one year of his separation from service.

General Factual Background - Post-Service Treatment Records 

Ongoing private treatment and VA treatment records indicate that the Veteran has been diagnosed with COPD, bullous emphysema, and lung cancer.  The earliest indication of a potentially malignant tumor in the Veteran's lung occurred in 2001.  Additionally, the evidence shows that the Veteran has been diagnosed with a collapsed lung and peripheral vascular disease.  

Lung Cancer and Collapsed Lung 

The Veteran is seeking service connection for lung cancer and a collapsed lung on the basis that the conditions developed due to service, to include exposure to asbestos therein.  

As noted above, VA obtained a VHA opinion in October 2014 regarding whether any of the Veteran's lung cancer, emphysema/COPD, collapsed lung, or neuropathy were related to his asbestos exposure in service.  The examiner was provided the claims file for review and asked to determine whether it "is at least as likely as not (50% probability or greater)" that any of the disorders are related to his presumed asbestos exposure.  The examiner responded, "No."  By way of rationale, the examiner explained that there is a relative risk of acquiring lung cancer after asbestos exposure of 3.5, and that a patient's risk of acquiring lung cancer increases 16 times if the patient combines tobacco use to asbestos exposure.  Thus, the examiner explained that while people are at increased risk of lung cancer from asbestos exposure, the Veteran's tobacco history makes it "impossible to blame his lung cancer on purely asbestos exposure."  The examiner went on to state that the Veteran's collapsed lung is not related to the asbestos, but rather that it is "more than likely associated with lung cancer therapy."  

Then, in March 2017, in conjunction with a claim for entitlement to service connection for the cause of death, an additional opinion was provided.  The examiner opined that it is at least as likely as not that the Veteran's asbestos exposure significantly contributed to the development of lung cancer, which resulted in respiratory failure and death.  

Initially, the Board notes that the Veteran had a post-service diagnosis of lung cancer and a collapsed lung.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board notes that the Veteran's service personnel records reflect that he served as a machinist mate in the Navy.  Based on this information, VA has conceded exposure to asbestos while on active duty.  Therefore, Shedden element (2) is met.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's lung cancer is causally or etiologically due to the Veteran's service.  The Board notes that the March 2017 examiner opined that it is at least as likely as not that the Veteran's lung cancer was related to his exposure to asbestos, while the October 2014 VHA opinion provided a negative nexus.  Additionally, the October 2014 VHA opinion indicated that the Veteran's collapsed lung was "more than likely associated with lung cancer therapy."

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for lung cancer and service connection for a collapsed lung as secondary to lung cancer.  As such, the Veteran's claims for entitlement to service connection for lung cancer and a collapsed lung are granted.

Respiratory Disorder, to include COPD and Emphysema, and Neuropathy

The Veteran is seeking service connection for a respiratory disorder, including COPD and emphysema, and neuropathy on the basis that the conditions developed due to service, to include exposure to asbestos therein.  In the case of the Veteran's claim of entitlement to service connection for neuropathy, the Veteran has also asserted that it is related to a respiratory condition.  

A VA examination was performed in January 2011, and an opinion was obtained regarding the etiology of the Veteran's respiratory disorders.  The examiner reviewed the claims file and medical treatment records.  The Veteran stated that he could not remember the date of onset of his COPD and the examiner noted that the circumstances and initial manifestations of the disease was heavy, chronic tobacco abuse.  The course since onset was described as progressively worse and the current treatments included the use of an inhaled bronchodilator daily.  The treatment response of the disease was described as "fair" and it was noted that the disease progression had slowed.  The examiner noted the Veteran's history of non-productive cough, productive cough, dyspnea, and night sweats.  The non-productive cough frequency was described as one or several times daily and the productive cough type was described as purulent or mucopurulent.  Finally, the dyspnea onset was described as occurring at rest.  A chest MRI showed COPD with non-calcified LLL nodule and mass in the right middle lung, no pleural plaques were noted.  The examiner diagnosed the Veteran with COPD and noted that the Veteran's disorder caused lack of stamina, weakness, and fatigue, which affected his occupational and daily activities.  In providing his opinion, the examiner stated that it is less likely as not that the Veteran's COPD was caused by or a result of a service-connected disability.  In his rationale, the examiner stated that there was no pleural involvement and that the Veteran's heavy, long-standing tobacco abuse has caused COPD and lung masses.

The October 2014 VHA opinion was provided regarding whether the Veteran's emphysema, COPD, or neuropathy was related to his asbestos exposure in service.  The examiner was provided the claims file for review and asked to determine whether it "is at least as likely as not (50% probability or greater)" that any of the disorders are related to his presumed asbestos exposure.  The examiner responded, "No."  The examiner stated that the Veteran's emphysema and COPD are not related to the asbestos exposure, stating that "asbestosis is not an etiology for emphysema" and that tobacco is "the number one cause of emphysema."  The examiner went on to state that the Veteran's collapsed lung is not related to the asbestos, but rather that it is "more than likely associated with lung cancer therapy."  Finally, the examiner opined that the Veteran's neuropathy is not related to the respiratory disorders, stating that there is "no known association linking neuropathy with hypoxemia from lung dysfunction" and that it is "more likely secondary to the patient's cerebral vascular accident or peripheral arterial diseases."  

As an initial matter, there is no indication and the Veteran does not contend that he was diagnosed with or treated for COPD, emphysema, or neuropathy in service or that the conditions were otherwise directly related to service.  Thus, service connection for the claimed disabilities cannot be established on a direct basis.  Additionally, though peripheral neuropathy may be considered an organic disease of the nervous system, peripheral neuropathy was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Veteran also does not contend that peripheral neuropathy manifested within a year of his discharge from service.  Therefore, service connection for COPD, emphysema, and peripheral neuropathy are not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

The Board finds that service connection must also be denied for a respiratory disorder, including COPD and emphysema, and neuropathy of the left upper and bilateral lower extremities as related to exposure to asbestos.  The claim of entitlement to service connection for neuropathy as secondary to a service-connected respiratory disorder must also be denied.  

The Board recognizes that, for disabilities involving a veteran's exposure to asbestos, even the passage of approximately 32 years without manifestation of a disability may not be fatal to a claim of service connection.  Nevertheless, service connection may not be granted unless there is some competent medical evidence indicating that the Veteran's disability is indeed causally linked to his exposure to asbestos.

In this case, as noted above, the VHA opinion of record determined that the Veteran's currently-diagnosed conditions are less likely than not caused by asbestos exposure.  Additionally, he reasoned that the Veteran's neuropathy is more likely related to the Veteran's cerebral vascular accident or peripheral artery disease.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board thus finds the October 2014 VHA opinion to be highly probative to the issue of establishing a connection between in-service asbestos exposure and the Veteran's COPD, emphysema, and neuropathy.  The examiner in this case reviewed the claims folder.  Furthermore, the examiner explained the rationale behind the etiology opinion with specific discussion of the Veteran's tobacco use and its relation to the development of the COPD and emphysema.  The examiner also explained that the Veteran's neuropathy is more likely secondary to the Veteran's cerebral vascular accident or peripheral artery diseases.  Service connection may not be established for disability attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  Finally, the examiner indicated that it is not at least as likely as not that the Veteran's neuropathy was caused or aggravated by the Veteran's respiratory disorders.  The examiner explained that there was no medical citation to suggest a link between neuropathy and respiratory disorders.   In sum, a persuasive probability of nexus has not been established for COPD, emphysema, or neuropathy.  In this regard, the Board recognizes that the December 2016 Memorandum Decision determined that the October 2014 VHA opinion was inadequate; however, the inadequacies of that opinion were limited to the discussion of the Veteran's lung cancer.   

The Board notes that the only contrary etiology opinion of record comes from the Veteran, through his representative, who believes there is a link between in-service asbestos exposure and his COPD, emphysema, and neuropathy and between his neuropathy and respiratory disorder.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple disorders such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the questions of whether the Veteran's COPD, emphysema, or neuropathy is related to in-service asbestos exposure and whether his neuropathy is related to service or to any service-connected disabilities are of such medical complexity as to require an opinion from a medical professional.  In the absence of such evidence, service connection for COPD, emphysema, or neuropathy as due to asbestos exposure or for neuropathy as secondary to a respiratory disorder is not established. 

In short, the Board finds that there is no persuasive evidence that shows that the Veteran's emphysema or COPD is related to his military service, to include on a direct basis or due to in-service asbestos exposure.  Additionally, the Veteran's neuropathy of the left upper extremity, and neuropathy of bilateral lower extremities is not shown to be related to his military service, to include in-service asbestos exposure or on a presumptive basis as a chronic disability.  Finally, service connection for neuropathy is not warranted on a secondary basis, as the Veteran's neuropathy has not been linked to any service-connected respiratory disorder.  As such, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a respiratory disorder, to include emphysema and COPD; neuropathy of the left upper extremity; and neuropathy of the bilateral lower extremities must be denied.


ORDER

Entitlement to service connection for lung cancer is granted.

Entitlement to service connection for a collapsed lung as secondary to lung cancer is granted.
      
Entitlement to service connection for a respiratory disorder, to include emphysema and COPD, is denied. 

Entitlement to service connection for neuropathy of the left upper extremity is denied. 

Entitlement to service connection for neuropathy of the left lower extremity is denied. 

Entitlement to service connection for neuropathy of the right lower extremity is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


